DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Applicant’s amendment of claim 1 with regards to minor informalities, the claim objection with respect to the same has been withdrawn.
With respect to Applicant’s amendment of claim 1 with regards to 35 U.S.C. 112(f), the claim no longer recites limitations which are subject to interpretation under 35 U.S.C. 112(f).
With respect to Applicant’s amendment of claim 3 with regards to 35 U.S.C. 112(b), the claim rejection with respect to the same has been withdrawn.

Claim Objections
Claims 6-7 are is objected to because of the following informalities:  claim 6 recites on Line 2, “when an operation is executed” which should be --when [[an]] the operation is executed--, since “an operation” was previously recited in Claim 5 from which Claim 6 depends.  Appropriate correction is required.
Claim 7 is also objected to since it depends from objected Claim 6, and as such inherits the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PGPUB 2019/0049342; hereinafter “Anderson”) in view of Kurosawa et al. (US PGPUB 2017/0075678; hereinafter “Kurosawa”).
Claim 1: (Currently Amended)
Anderson teaches a software rewriting device, configured to rewrite software of a moving body, comprising:
a rewriting process of rewriting the software ([0153] “a software update of the ADS. Illustratively, the software update may change one or more parameters and/or one or more algorithms of the ADS.”); and
a verification processing unit configured to cause the moving body to perform a test operation using the rewritten software in an accommodation area after the rewriting process is executed by the rewriting processing unit ([0047] “The testing routine may be initiated autonomously and/or by the one or more processors.” [0153] “the testing of the ADS [autonomous driving system] may be initiated in response to completing a software update of the ADS… the DST [driving system test] may reveal, if the updated ADS operates normal or abnormal,” wherein the “rewriting processing unit” is taught below in Kurosawa. [0053] “The test location may be a geolocational area, e.g., having an area of about or less than 4 km2,” wherein the “test location” is the “accommodation area”. [0052] “The DST may be a test of various types, e.g., including at least one of the following test types: a collision avoidance type, a lane keep type, an autonomous parking type, an intelligent speed adaption type, an anti-lock braking type, an overtaking maneuver type, a collision mitigation brake type, a cornering brake type, and the like.”),
wherein the verification processing unit is implemented via at least one processor ([0047] “The testing routine may be initiated autonomously and/or by the one or more processors.”).

With further regard to Claim 1, Anderson does not teach the following, however, Kurosawa teaches:
a rewriting processing unit configured to execute the rewriting process ([0051] “the relay device wakes up the vehicle-mounted control device for transition to a repro mode (program rewriting mode), and performs writing of the update program and the update data in the vehicle-mounted control device,” wherein the “vehicle-mounted control device” is the “rewriting processing unit”.),
wherein the rewriting processing unit is implemented via at least one processor (See Fig. 1 showing “Vehicle-Mounted Control Device 1” 130 being implemented via “CPU” 135.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Anderson with the rewriting processing unit as taught by Kurosawa in order “to provide a program writing device that reliably performs an update process of a control program or data without causing inconvenience for an owner of a vehicle or a driver who uses a vehicle and in a stable manner” (Kurosawa [0012]).
	
Claim 2:
Anderson in view of Kurosawa teaches the device of claim 1, and Anderson further teaches wherein the test operation includes an operation of stopping the moving body at a predetermined accommodation position in the accommodation area ([0099] “The method 800 may, additionally or alternatively, include in 809 testing an autonomous parking system of the autonomous ground vehicle. Thus, the DST may be of an autonomous parking type,” wherein the “predetermined accommodation position” is a parking space where the autonomous parking is being tested. [0216] “In Example 9, the subject matter of any one of Examples 1 to 8 can optionally include that testing the autonomous driving system includes testing of at least one of the following autonomous systems:…” [0219] “parking system”).

Claim 3: (Currently Amended)
Anderson in view of Kurosawa teaches the device of claim 1, and Anderson further teaches wherein the test operation includes an operation of moving the moving body from a predetermined accommodation position ([0052] “The DST [driving system test] may be a test of various types, e.g., including at least one of the following test types: a collision avoidance type, a lane keep type, an autonomous parking type, an intelligent speed adaption type, an anti-lock braking type, an overtaking maneuver type, a collision mitigation brake type, a cornering brake type, and the like,” wherein the “moving body” will necessarily move from a “predetermined accommodation position”, i.e. a parking space, when transitioning from one type of testing, i.e. “an autonomous parking type”, to another type of testing, i.e. “an overtaking maneuver type”.).

Claim 8:
Anderson in view of Kurosawa teaches the device of claim 1, and Anderson further teaches wherein:
the moving body is configured such that a person is capable of getting on the moving body; and the verification processing unit causes the moving body to execute the test operation when a person is not on the moving body ([0157] “The method 1300 may include, in response to determining the occupation state of the AGV [autonomous ground vehicle] 206 being occupied, postponing the testing routine, e.g., by a predefined period and/or to a point of time. Postponing the testing routine may include setting up a schedule event representing the period or point of time of the postponing. Illustratively, the AGV 206 may test the ADS later, if the commanding user or the driver occupies the AGV 206,” wherein the “AGV” is the “moving body”.).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Kurosawa as applied to Claim 1 above, and further in view of Goldman et al. (US Patent 6,564,371; hereinafter “Goldman”).
Claim 4:
Anderson in view of Kurosawa teaches all the limitations of claim 1 as described above. Anderson in view of Kurosawa does not teach the following, however, Goldman teaches:
wherein when an operation result of the test operation is good, the rewritten software is enabled (Col. 8 Ln. 44: “Therefore by changing the status word of a image of software that is to be tested from ‘Test’ to ‘Not Current’ prior to its execution, and setting the status word of a image of software known to be operational to ‘Current’, a user is guaranteed to have a fall-back to the old image if the new image fails to operate. By changing the status words after the test software is found satisfactorily operational, the new software is enabled and the old software is disabled.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Anderson in view of Kurosawa with the enabling of software after successful testing as taught by Goldman as “This feature is advantageous because if the system does not work well or is non-responsive, there is a fall-back feature to reload the old and working image of the software” (Goldman Col. 6 Ln. 26).

Claim 5:
Anderson in view of Kurosawa and Goldman teaches the device of claim 4, and Goldman further teaches wherein a user of the moving body is caused to execute an operation of selecting whether to enable the rewritten software (Col. 9 Ln. 9: “Once it is determined that either the software image is running properly or not running properly, the status word can be changed by the user. FIG. 4B depicts a screen shot 450 of an implementation of a GUI that allows a user to change the status word associated with a software image.” Col. 9 Ln. 26: “The user has the choice of selecting either image 1 480a or image 2 480b at restart. By selecting either of the software images 480a, 480b, the user is setting the status words to ‘Not Current’ and ‘Current’ respectively. … The user accepts and effects the changes to the status words by depressing the ‘OK’ button 490.”).

Claim 6:
Anderson in view of Kurosawa and Goldman teaches the device of claim 4, and Goldman further teaches wherein when an operation is executed to enable the rewritten software, the rewritten software is enabled (Col. 8 Ln. 44: “Therefore by changing the status word of a image of software that is to be tested from ‘Test’ to ‘Not Current’ prior to its execution, and setting the status word of a image of software known to be operational to ‘Current’, a user is guaranteed to have a fall-back to the old image if the new image fails to operate. By changing the status words after the test software is found satisfactorily operational, the new software is enabled and the old software is disabled.”).

Claim 7:
Anderson in view of Kurosawa and Goldman teaches the device of claim 6, and Anderson further teaches wherein the moving body exits from the accommodation area ([0053] “The test location may be a geolocational area, e.g., having an area of about or less than 4 km2” [0153] “Additionally or alternatively, the testing of the ADS may be initiated in response to completing a software update of the ADS. Illustratively, the software update may change one or more parameters and/or one or more algorithms of the ADS. In response, the DST may reveal, if the updated ADS operates normal or abnormal.” [0154] “Additionally or alternatively, the testing of the ADS may be initiated by a user command. For example, the owner of the AGV 206 may initiate the DST. Additionally or alternatively, a human maintenance provider may initiate the DST,” wherein it is clear from the disclosure of Anderson that a driver or human maintenance provider is likely to remove the “AGV”, i.e. “moving body”, from the “test location”, i.e. “accommodation area”, after testing has completed.).

With further regard to Claim 7, Goldman further teaches wherein the rewritten software is enabled (Col. 8 Ln. 49: “By changing the status words after the test software is found satisfactorily operational, the new software is enabled and the old software is disabled,” wherein it is clear from the disclosure of Goldman that the new software, i.e. the “rewritten software”, is enabled after successful testing has completed, i.e. sometime after the “moving body exits from the accommodation area” as taught by Anderson above.).

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
With respect to the Applicant’s argument regarding Claim 1, Page 6 Paragraph 6, that “Anderson merely discloses the testing methods of vehicles and not a verification of testing of successfully rewriting software,” the Office respectfully disagrees. The Office contends that Anderson does teach the testing of updated, i.e. rewritten, software and as such does teach, “a verification processing unit configured to cause the moving body to perform a test operation using the rewritten software in an accommodation area after the rewriting process is executed by the rewriting processing unit,” as stated in the outstanding rejection. In support of this assertion the Office would like to direct the Applicant’s attention to the following citations in the Anderson reference:
[0047] “The testing routine may be initiated autonomously and/or by the one or more processors.” 
[0050] “The testing routine may include in 109 testing an autonomous driving system of the autonomous ground vehicle (also referred as to driving system test or DST) in the test location, e.g., in response to determining the safety parameter fulfils a safety criterion.”
[0052] “The DST [Driving System Test] may be a test of various types, e.g., including at least one of the following test types: a collision avoidance type, a lane keep type, an autonomous parking type, an intelligent speed adaption type, an anti-lock braking type, an overtaking maneuver type, a collision mitigation brake type, a cornering brake type, and the like.”
[0053] “The test location may be a geolocational area, e.g., having an area of about or less than 4 km2.” 
[0092] “For example, the testing location may include a public road, e.g., a public highway, crossroads, a parking area, a country road, a street road or the like.”
[0153] “Additionally or alternatively, the testing of the ADS [Autonomous Driving System] may be initiated in response to completing a software update of the ADS. Illustratively, the software update may change one or more parameters and/or one or more algorithms of the ADS. In response, the DST may reveal, if the updated ADS operates normal or abnormal.”
Further, the Office would like to draw attention to the Applicant’s specification as filed which recites:
[0040] “The software rewriting device 60 downloads (that is, receives) the software of the vehicle M from, for example, the software distribution server 500 and performs a rewriting  process of rewriting the software to the downloaded software. For example, when new firmware for the automatic driving control device 100 is downloaded from the software distribution server 500, the software rewriting device 60 performs a rewriting process of rewriting the firmware of the automatic driving control device 100 with the new downloaded firmware. By performing such a rewriting process by the software rewriting device 60, it is possible to stabilize the operation of the device in which the software has been rewritten, improve the performance, add functions, and the like….”
[0071] “In addition, when the software of the vehicle M is rewritten by the rewriting process, it is desirable to verify whether the rewritten software operates the vehicle M normally from the viewpoint of ensuring the safety and convenience of the user.”
[0072] “Therefore, the processing unit 620 includes, for example, a verification processing unit 622 which causes the vehicle M to perform a test operation using the software rewritten by the rewriting process. Specifically, the verification processing unit 622 causes the vehicle M to perform the test operation using the software rewritten by the rewriting process in the parking lot PA after the rewriting process by the rewriting processing unit 621.”
The Office contends, in view of the above citations, that it has been shown that the claimed “moving body”, “test operation”, “rewritten software”, “accommodation area” and “rewriting process” and respectively equivalent to the “autonomous ground vehicle”, “driving system test”, “updated ADS”, “testing location” and “software update” as disclosed in Anderson. Therefore maintains that since Anderson discloses a method and system which comprises performing a driving system test (DST) of an autonomous driving system (ADS) in a test location, i.e. a parking area, in response to completing a software update of the ADS, in order to reveal if the updated ADS operates normally, then Anderson in view of Kurosawa does teach and make obvious the limitations of Claim 1, including the limitation which recites, “a verification processing unit configured to cause the moving body to perform a test operation using the rewritten software in an accommodation area after the rewriting process is executed by the rewriting processing unit”. 

With respect to the Applicant’s further arguments, Pages 6-8 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the response above regarding these arguments. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194